department of the treasury internal_revenue_service washington d c - o tax_exempt_and_government_entities_division date oct -9 s p -00 employer_identification_number contact person identification_number telephone number t eo b4 dear sir or madam this in response to your letter dated date in which you requested certain rulings with respect to a proposed transfer of assets from b to c b is exempt under sec_501 of the internal_revenue_code and is classified asa private_foundation under sec_509 we have determined that c is tax-exempt under sec_501 of the code and have classified it as a private_foundation under sec_509 in separate correspondence the current directors of b are d e and f the directors of c are d and e eo b proposes to transfer one-half of its assets to c the transferred assets will form part of c's capital endowment b will continue in existence after the transfer b will carry out this proposed transfer only if b and c receive favorable tulings pursuant to this request and c is recognized as tax-exempt under sec_501 of the code and is classified as a private_foundation under sec_509 b has not notified the service that it intends to terminate its private_foundation_status nor has b ever received notification that its status as a private_foundation has been terminated sec_507 of the code provides for the voluntary and involuntary termination of private al sec_2zq00z0v1v0 sec_55 foundation status it states in part that except for transfers described in sec_507 an organization’s private_foundation_status will be terminated only if the organization notifies the service of its intent to terminate or there have been either willful repeated acts or failures to act or a willful and flagrant act or failure to act giving rise to liability for tax under chapter sec_507 of the code provides that when a private_foundation transfers assets to another private_foundation pursuant to any liquidation merger redemption recapitalization or other adjustment organization or reorganization the transferee foundation shall not be treated as a new organization sec_507 of the code imposes a tax on an organization that terminates its private_foundation_status under sec_507 of the code sec_1_507-1 of the income_tax regulations provides that neither a transfer of all of the assets of private_foundation nor a significant disposition of assets as defined in sec_1_507-3 by a private_foundation whether or not any portion of such disposition of assets is made to another private_foundation shall be deemed to result in a termination of the transferor private_foundation under sec_507 of the code unless the transferor private_foundation elects to terminate pursuant to sec_507 or sec_507 is applicable sec_1_507-3 of the regulations provides that in the case of a significant disposition of assets to one or more private_foundations within the meaning of paragraph c of this subsection the transferee organization shall not be treated as a newly created organization a transferee organization to which this paragraph applies shall be treated as possessing those attributes and characteristics of the transferor organization which are described in subparagraphs and of this paragraph sec_1_507-3 the regulations provides that if a transferor private_foundation transfers assets to a private_foundation which is effectively controlled within the meaning of sec_1_482-1a directly or indirectly by the same person or persons who effectively control the transferor foundation the transferee foundation will be treated as if it were the transferor foundation for purposes of sec_4940 through and through of the code where a private_foundation transfers less than all of its assets to a transferee foundation such transferee shall be treated as if it were the transferor in the proportion which the fair_market_value of the assets less encumbrances transferred to such transferee bears to the fair_market_value of the assets less encumbrances of the transferor immediately before the transfer sec_1_507-3 of the regulations provides in pertinent part that a transfer under sec_507 includes any significant disposition of or more of the transferor private foundation's assets to one or more private_foundations in one or more related dispositions sec_1_507-4 of the regulations provides that the tax on termination of private_foundation classification imposed by sec_507 of the code generally does not apply to a transfer of assets under sec_507 of the code because b intends to transfer more than percent of the fair_market_value of its net assets to c the transfer will constitute a significant disposition of b’s assets the transfer will thus be a transfer between private_foundations within the meaning of sec_507 of the code because a transfer of assets as described in sec_507 will not cause a termination of an organization's private_foundation_status the transfer of b's assets to c will not terminate b’s status as a private_foundation b will not terminate its status as a result of this transaction therefore the transfer of b’s assets to c will not result in the imposition of tax under sec_507 of the code because b and c are effectively controlled by the same persons for purposes of chapter of the code and sec_507 through of the code c will be treated subsequent to the transfer of b’s assets as if it were b in the proportion which the fair_market_value of the assets less encumbrances transferred bears to the fair_market_value of b’s assets less encumbrances immediately before the transfer thus c can succeed to b's qualifying distributions carryover for purposes of sec_4942 of the code and in proportions determined in accordance with sec_1 a i of the regulations consistent with succeeding to b’s tax_attributes accordingly based on the information furnished we rule as follows the proposed transfer will be a transfer described in sec_507 of the code the proposed transfer will not result in a termination of b’s classification as a private_foundation under sec_507 of the code the proposed transfer will not result in the imposition on either b or c of the private_foundation termination_tax under sec_507 of the code following the transfer c will succeed to the aggregate tax benefits of b in proportion to the value of assets received from b we are informing the ohio te_ge office of this action please keep a copy of this ruling in your organization’s permanent records this ruling is directed only to the organization that requested it sec_61 k of the code provides that it may not be used or cited as precedent if you have any questions about this ruling please contact the person whose name and telephone number are shown in the heading of this letter sincerely bterata v sack gerald v sack manager exempt_organizations technical group
